IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 March 18, 2008
                               No. 07-30618
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk
JOHN PAUL ROTH

                                           Petitoner-Appellant

v.

JOE P YOUNG

                                           Repondent-Appellee


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 2:06-CV-688


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.
PER CURIAM:*
      John Paul Roth, federal prisoner # 76094-079, appeals the dismissal of his
28 U.S.C. § 2241 habeas corpus petition. Roth is currently serving a 264-month
prison sentence imposed by the Southern District of Texas for conspiracy to
possess with intent to distribute marijuana and conspiracy to launder monetary
instruments. The sentence was to run concurrently with a previously imposed
Texas state sentence of 20 years in prison for possession of a controlled
substance and possession of marijuana. Roth argues that the district court erred


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30618

in not properly applying U.S.S.G. § 5G1.3(b) to adjust his sentence and that the
Bureau of Prisons (BOP) has not properly credited him with time served.
      Whether the district court should have reduced his sentence pursuant to
§ 5G1.3(b) is an issue that challenges the correctness of Roth’s sentence;
therefore, Roth is not entitled to proceed under § 2241. See Jeffers v. Chandler,
253 F.3d 827, 830 (5th Cir. 2001). Roth is not entitled to relief on the remaining
issues because he has failed to exhaust his administrative remedies through the
BOP as required. See Rourke v. Thompson, 11 F.3d 47, 49 (5th Cir. 1993).
      AFFIRMED.




                                        2